DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-4 in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that the amended claims recite using a saponin in an amount between 0.0001% and 0.002% by weight, which converts to a range between 0.1 ppm and 20 ppm.  Applicant asserts that the amount of saponin used in Fumiko et al. is outside of the claimed range and applicant alleges the use of saponin in a carbonated beverage in the claimed range contributes technical features distinct from the prior art and provides a unifying feature amount Groups I and II.  This is not found persuasive because Table 6 of Fumiko et al. still teaches the new claimed amount of saponin as discussed in the rejections to 35 USC 103(a) below.  Additionally, Fumiko et al. also discloses the saponin content is not particularly limited (‘538 Translation, Paragraph [0023]) and that quillaja saponin concentration affects foamability, foam longevity, effervescence, and foam retention (‘538 Translation, Paragraph [0038]).  Differences in the saponin concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1 recites the limitation “A carbonated beverage comprising a saponin in an amount between 0.0001% and 0.002% by weight of the beverage of a saponin” in lines 1-3.  It appears the phrase “of a saponin” recited in Claim 1, line 3 should be deleted from grammatical purposes.
Claim 2 recites the limitation “wherein said beverage” in lines 1-2.  It appears the claim should recite “wherein said carbonated beverage” in order to maintain consistency with “A carbonated beverage” recited in Claim 1, line 1.
Claim 3 recites the limitation “wherein said beverage” in lines 1-2.  It appears the claim should recite “wherein said carbonated beverage” in order to maintain consistency with “A carbonated beverage” recited in Claim 1, line 1.
Claim 4 recites the limitation “The beverage” in line 1.  It appears the claim should recite “The carbonated beverage” in order to maintain consistency with “A carbonated beverage” recited in Claim 1, line 1.
Appropriate correction is required.
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  For purposes of examination Claim 4 is interpreted to depend from independent Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “an amount of less than 3 gas volumes” in lines 3-4.  It is unclear what constitutes a “gas volume.”
Claim 3 recites the limitation “wherein the carbonated beverage comprises added carbon dioxide in an amount of less than about 2.5” in lines 3-4.  It is unknown what is meant by this limitation.  There is no noun present after the term “2.5.”
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fumiko et al. JP 2008/245538.
It is noted that formal human translation of Fumiko et al. JP 2008/245538 was previously furnished on May 17, 2022.  All citations with respect to Fumiko et al. JP 2008/245538 are with respect to the formal human translation.
Regarding Claim 1, Fumiko et al. discloses a carbonated beverage comprising a saponin (‘538 Translation, Paragraph [0009]).
Fumiko et al. discloses a specific example wherein quillaja extract is used in an amount of 0.02g / 1000 mL (‘538, Table 6) (‘538, Paragraph [0042]), which converts to 20 ppm.  The claims recite using saponin in an amount between 0.0001% and 0.002% by weight, which converts to a range of between 0.1 ppm and 20 ppm as asserted by applicant on Page 6 of the Remarks dated July 12, 2022.  The disclosure of Fumiko et al. teaching a specific example of an amount of quillaja extract being used in an amount of 0.02 g / 1000 mL, which converts to 20 ppm, falls within the claimed saponin amount of between 0.0001% (0.1 ppm) and 0.002% (20 ppm).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of saponin in the carbonated beverage of Fumiko et al. to fall within the claimed saponin concentration ranges within the carbonated beverage as taught by the example shown in Table 6 of Fumiko et al. since where the claimed saponin concentration ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Fumiko et al. also discloses the saponin content is not particularly limited (‘538 Translation, Paragraph [0023]) and that quillaja saponin concentration affects foamability, foam longevity, effervescence, and foam retention (‘538 Translation, Paragraph [0038]).  Differences in the saponin concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 4, Fumiko et al. discloses the saponin being derived from a quillaja plant (‘538 Translation, Paragraphs [0010] and [0017]).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taormina et al. US 2007/0264401.
Regarding Claim 1, Taormina et al. discloses a carbonated beverage (‘401, Paragraph [0030]) comprising a saponin used as a preservative in the beverage product (‘401, Paragraph [0033]).
Taormina et al. is silent regarding the saponin in an amount between 0.0001% and 0.002% by weight of the beverage.  Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Differences in the concentration of saponin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of saponin in the carbonated beverage of Taormina et al. based upon the desired levels of microbial stability and microbial reduction.
Regarding Claim 2, Taormina et al. discloses the carbonated beverage being a cola (‘401, Paragraph [0030]).  Taormina et al. discloses the carbonated beverage comprising carbon dioxide (‘401, Paragraph [0094]).
Further regarding Claim 2, the limitations “wherein the carbonated beverage comprises added carbon dioxide in an amount of less than 3 gas volumes” are rejected under 35 USC 112(b) as being unclear as discussed in the rejections under 35 USC 112(b) as discussed above.  However, in the event that it can be argued that the amount of carbon dioxide is clear, Taormina et al. discloses the beverage having carbon dioxide (‘401, Paragraph [0094]).  Although Taormina et al. does not state that the carbon dioxide is present in the carbonated beverage in an amount of less than 3 gas volumes. Taormina et al. discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).
Regarding Claim 3, Taormina et al. discloses the carbonated beverage being a fruit flavored carbonated beverage (‘401, Paragraph [0030]).  Taormina et al. discloses the carbonated beverage comprising carbon dioxide (‘401, Paragraph [0094]).
Further regarding Claim 3, the limitations “wherein the carbonated beverage comprises added carbon dioxide in an amount of less than about 2.5” are rejected under 35 USC 112(b) as being unclear as discussed in the rejections under 35 USC 112(b) as discussed above.  However, in the event that it can be argued that the amount of carbon dioxide is clear, Taormina et al. discloses the beverage having carbon dioxide (‘401, Paragraph [0094]).  Although Taormina et al. does not state that the carbon dioxide is present in the carbonated beverage in an amount of less than about 2.5, Taormina et al. discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).
Regarding Claim 4, Taormina et al. discloses the saponin being from a quilllaja plant (‘401, Paragraphs [0034] and [0053]).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taormina et al. US 2007/0264401 in view of Jang US 2004/0096527.
Regarding Claim 1, Taormina et al. discloses a carbonated beverage (‘401, Paragraph [0030]) comprising a saponin used as a preservative in the beverage product (‘401, Paragraph [0033]).
Taormina et al. is silent regarding the saponin in an amount between 0.0001% and 0.002% by weight of the beverage.
Jang discloses a carbonated beverage comprising 0.005 to 1.0 wt% of quillaja extract (‘527, Paragraphs [0027]-[0028]) added to fruit juice (‘527, Paragraph [0029]) having 0.77% carbonic acid gas (‘527, Paragraph [0030]) wherein the quillaja extract treats various cardiac diseases and hypertension (‘527, Paragraph [0044]).  The disclosure by Jang of a carbonated beverage comprising 0.005 to 1.0 wt% of quillaja extract does not overlap but is close to the claimed saponin amount range of between 0.0001% to 0.002%.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of saponin in the carbonated beverage of Taormina et al. since Jang teaches using an amount of saponin close the claimed amount of saponin.  Where the claimed saponin amount ranges do not overlap with the prior art but are merely close, a prima facie case of obviousness exists in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05.I.).
Further regarding Claim 1, Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Differences in the concentration of saponin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of saponin in the carbonated beverage of Taormina et al. based upon the desired levels of microbial stability and microbial reduction.
Regarding Claim 2, Taormina et al. discloses the carbonated beverage being a cola (‘401, Paragraph [0030]).  Taormina et al. discloses the carbonated beverage comprising carbon dioxide (‘401, Paragraph [0094]).
Further regarding Claim 2, the limitations “wherein the carbonated beverage comprises added carbon dioxide in an amount of less than 3 gas volumes” are rejected under 35 USC 112(b) as being unclear as discussed in the rejections under 35 USC 112(b) as discussed above.  However, in the event that it can be argued that the amount of carbon dioxide is clear, Taormina et al. discloses the beverage having carbon dioxide (‘401, Paragraph [0094]).  Although Taormina et al. does not state that the carbon dioxide is present in the carbonated beverage in an amount of less than 3 gas volumes. Taormina et al. discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).
Regarding Claim 3, Taormina et al. discloses the carbonated beverage being a fruit flavored carbonated beverage (‘401, Paragraph [0030]).  Taormina et al. discloses the carbonated beverage comprising carbon dioxide (‘401, Paragraph [0094]).
Further regarding Claim 3, the limitations “wherein the carbonated beverage comprises added carbon dioxide in an amount of less than about 2.5” are rejected under 35 USC 112(b) as being unclear as discussed in the rejections under 35 USC 112(b) as discussed above.  However, in the event that it can be argued that the amount of carbon dioxide is clear, Taormina et al. discloses the beverage having carbon dioxide (‘401, Paragraph [0094]).  Although Taormina et al. does not state that the carbon dioxide is present in the carbonated beverage in an amount of less than about 2.5, Taormina et al. discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).
Regarding Claim 4, Taormina et al. discloses the saponin being from a quillaja plant (‘401, Paragraphs [0034] and [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Endo et al. US 2013/0029022 discloses a carbonated beverage (sparkling liquor) (‘022, Paragraph [0066]) comprising saponin (‘022, Paragraphs [0064]-[0065]) wherein the carbonated beverage is a tonic water (‘022, Paragraph [0093]) wherein the saponin is quillaja saponin (‘022, Paragraph [0008]).
Schrader et al. US 2013/0004621 discloses a carbonated cola beverages (‘621, Paragraph [0103]) comprising a surfactant system (‘621, Paragraphs [0004]-[0005]) of quillaja saponins (‘621, Paragraph [0032]) wherein the beverage contains flavorants (‘621, Paragraph [0010]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792